Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162118-20(72)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  SHELBY ROSE SOWLE,                                                                                   Richard H. Bernstein
           Plaintiff-Appellee,                                                                         Elizabeth T. Clement
  and                                                                                                  Megan K. Cavanagh,
                                                                                                                        Justices

  HANGER PROSTHETICS AND ORTHOTICS,
  INC., doing business as HANGER CLINIC,
               Intervening Plaintiff-Appellee,
                                                                    SC: 162118, 162119, 162120
  v                                                                 COA: 346289, 347819, 348538
                                                                    Ingham CC: 17-000035-NF
  ESURANCE INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply submitted on December 4, 2020, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 8, 2020

                                                                               Clerk